United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                       September 13, 2011


 By the Court:


 JASON SENNE,                                       Appeal from the United States District
                Plaintiff-Appellant,                Court for the Northern District of Illinois,
                                                    Eastern Division.
 No. 10-3243           v.
                                                    No. 1:10-cv-5434

 VILLAGE OF PALATINE, ILLINOIS,                     Matthew F. Kennelly,
              Defendant-Appellee.                         Judge.


                                           ORDER


       The petition for rehearing en banc is GRANTED. The panel’s opinion and judgment
previously issued on July 11, 2011 are VACATED.

      Oral argument will be set by the Court at a date to be determined.